 



Exhibit 10.2

      VEREINBARUNG   AGREEMENT       zwischen   between

SCM Microsystems GmbH
Oskar-Messter-Str. 13
85737 Ismaning

      - nachfolgend “Gesellschaft“ -   - hereinafter “Company“ -       und   and

Herrn/Mr. Robert Schneider

      - nachfolgend “Geschäftsführer oder Herr
Schneider” -   - hereinafter “Managing Director or Mr.
Schneider“ -

      Vorbemerkung   Preamble
 
   
Herr Schneider ist Geschäftsführer der Gesellschaft sowie Gründer, Anteilseigner
und CEO der SCM Microsystems Inc. (,,SCM“). SCM und Kudelski S.A. haben am 5.
April 2006 einen Unternehmenskaufvertrag über den Verkauf der Digital TV-Sparte
von SCM sowie verbundener Unternehmen abgeschlossen. Als Anteilseigner hat Herr
Schneider ein wirtschaftliches Interesse an dem Abschluss des
Unternehmenskaufvertrages. Kudelski S.A. hat es zur Bedingung für den Abschluss
des Unternehmenskaufvertrages gemacht, dass Herr Schneider eine Vereinbarung mit
Kudelski S.A. unterzeichnet, die bestimmte Einschränkungen seiner
Wettbewerbstätigkeit im Verhältnis zur Kudelski S.A. nach dem Verkauf der
Digital TV-Sparte durch SCM an Kudelski S.A. vorsieht (,,Restrictive Covenant“).
Die Parteien vereinbaren deshalb folgende Ergänzung zu dem
Geschäftsführeranstellungsvertrag vom 26. August 1993
(,,Geschäftsführeranstellungsvertrag“) :
  Mr. Schneider is Managing Director of the Company and founder, stock owner and
CEO of SCM Microsystems, Inc. (“SCM”). SCM and Kudelski S.A. have entered into
an Asset Purchase Agreement dated April 5, 2006 concerning the Digital TV
solutions business of SCM and its affiliates (“APA”). As a stock owner, Mr.
Schneider has an economic interest in the closing of the APA. Kudelski S.A. has
made it a condition to closing of the APA that Mr. Schneider signs an agreement
between himself and Kudelski S.A., which provides for certain restrictions to
his ability to compete with Kudelski S.A. after SCM’s sale of the Digital TV
solutions business to Kudelski S.A. (“Restrictive Covenant”). Having said this,
parties therefore agree on the following amendment to the Managing Director
Employment Contract dated 26 August 1993 (“Managing Director Employment
Contract”):

 



--------------------------------------------------------------------------------



 



 -2-



§ 1 Zahlungen

  (1)   Falls die Gesellschaft die Anstellung des Geschäftsführers aus einem
anderen Grund als einer der im nachfolgenden Absatz (3) genannten Ursachen
(,,cause“) beendet oder der Geschäftsführer innerhalb von 90 Tagen nach einem
Vorfall, der einen der im nachfolgendem Absatz (4) genannten guten Gründe
(,,Guten Grund“) darstellt, kündigt, hat der Geschäftsführer Anspruch auf
monatliche Bruttozahlungen nach der rechtlichen Beendigung des
Anstellungsverhältnisses für die Dauer von 24 Monaten. Die monatlichen
Bruttozahlungen entsprechen dem zuletzt bezogenen monatlichen Bruttofestgehalt
und werden nach Abzug von Lohnsteuer und etwaigen Sozialversicherungsabgaben an
den Geschäftsführer gemäß den üblichen Gehaltsabrechnungsgepflogenheiten
ausgezahlt.

§ 1 Payments

  (1)   In the event the Company terminates the employment for any other reason
than “cause” (as defined below in para. (3)), or the Managing Director
terminates the employment with the Company within 90 days of an event
constituting “good reason” (as defined below in para. (4)), the Managing
Director will be entitled to monthly gross payments after the legal ending of
the employment for 24 months. The monthly gross payments shall be equal to the
last received monthly gross base salary and shall be paid out to the Managing
Director in accordance with the Company’s standard payroll policies after
deduction of wage tax and social security contributions, if any.


 

  (2)   Des Weiteren stehen die monatlichen Zahlungen unter den kumulativen
aufschiebenden Bedingungen, dass (i) der Geschäftsführer eine allgemeine
Abgeltungsklausel in üblicher Form unterzeichnet, (ii) der Geschäftsführer
weiterhin die Bestimmung in Sec. 13 ,,Business and Operational Secrets“, Sec. 14
,,Release of Documents“ und Sec. 15 ,,Inventions, Copyrights“ des
Geschäftsführeranstellungsvertrages beachtet, (iii) dem Geschäftsführer nicht
außerordentlich aus wichtigem Grund im Sinne des deutschen Rechts gekündigt
worden ist und (iv) der Geschäftsführer die Bestimmungen des Restrictive
Covenant einhält.

  (2)   Further, the monthly payments shall be subject to each of the following
conditions: (i) the Managing Director executes a general release of claims in
customary form, (ii) the Managing Director continues to comply with the
provisions in Sec. 13 “Business and Operational Secrets” Sec. 14 “Release of
Documents”, and Sec. 15 “Inventions, Copyrights“ of the Managing Director
Employment Contract, (iii) the Company does not give extraordinary notice to the
Managing Director for serious cause (as determined under German law), and
(iv) the Managing Director observes the provisions of the Restrictive Covenant.


 

  (3)   Die folgenden Handlungen, Unterlassungen und Ereignisse durch oder
betreffend den Geschäftsführer stellen einen ,,cause“ für die Beendigung des
Anstellungsvertrages im Sinne von Absatz (1) Satz 1 dar:

  (3)   The following actions, failures and events by or affecting the Managing
Director shall constitute “cause” for termination within the meaning of para.
(1) sentence 1:



 



--------------------------------------------------------------------------------



 



-3-



  -   unlautere oder unredliche Verhaltensweise des Geschäftsführers im
Zusammenhang mit seiner dienstvertraglichen Verantwortung oder     -  
Verurteilung oder Verfahrenseinstellung gemäß §§ 153 a, b or c StPO wegen einer
Straftat oder

    -   grobes Fehlverhalten des Geschäftsführers oder     -   fortgesetzte
erhebliche Verletzungen der Pflichten als Geschäftsführer nach Gesetz und
Vertrag durch den Geschäftsführer, nachdem er eine schriftliche Aufforderung zur
Erfüllung seiner gesetzlichen und vertraglichen Pflichten von der Gesellschaft
erhalten hat, welche die Tatsachen enthält, aufgrund derer die Gesellschaft der
Auffassung ist, dass der Geschäftsführer seine Pflichten in wesentlicher Weise
nicht erfüllt hat.

  -   an act of dishonesty made by the Managing Director in connection with his
responsibilities under the Managing Director Employment Contract, or     -  
conviction of, or abatement of proceedings according to Sec. 153 a, b or c
German Code of Criminal Procedure [Strafprozessordnung – StPO] of, a felony, or
    -   gross misconduct of the Managing Director, or     -   continued
substantial violations of the managing director duties under statutory law and
contract by the Managing Director after he received a written demand for
performance of his statutory and contractual duties from the Company that
specifically sets forth the factual basis for the Company’s belief that the
Managing Director has not substantially performed his duties.


 

(4)   Die folgenden Handlungen und Ereignisse durch die Gesellschaft oder
betreffend den Geschäftsführer, stellen einen ,,Guten Grund“ für die Kündigung
durch den Geschäftsführer im Sinne von Absatz (1) Satz 1 dar: wenn ohne
schriftliche Zustimmung des Geschäftsführers eine erhebliche Verringerung der
Befugnisse des Geschäftsführers, der Berichtslinien oder der
Verantwortungsbereiche oder Befugnisse durchgeführt wird.

(4)   The following actions and events by the Company or affecting the Managing
Director shall constitute a “good reason” for the resignation of the Managing
Director within the meaning of para. (1) sentence 1: without written consent of
the Managing Director, a material diminution in the Managing Director’s title,
reporting relationships, or scope of responsibilities or authorities.




    In keinem Fall ist ein ,,Guter Grund” bereits darin zu sehen, dass die
Gesellschaft dem Geschäftsführer gegenüber ankündigt, dass sie in Zukunft
Maßnahmen zu ergreifen beabsichtigt, die, wenn sie ergriffen würden, einen
,,Guten Grund” darstellen würden.

      In no event shall the communication by the Company of its intent to take
action in the future which, if taken, would constitute “good reason”, constitute
“good reason” solely as a result of the communication of its intent to the
Managing Director

 

§ 2 Zahlungszweck

  (1)   Soweit der Geschäftsführer die in § 1 vorgesehenen Zahlungen für einen
Zeitraum beanspruchen kann, während dem das Restrictive Covenant gilt, verstehen
sich die

§ 2 Reason for payments

(1)   As far as the Managing Director is entitled to the payments set forth
under § 1 for a period, during which the Restrictive Covenant applies, these
payments shall be understood as


 



--------------------------------------------------------------------------------



 



 -4-



      Zahlungen als nachvertragliche Wettbewerbsentschädigung für das
Restrictive Covenant, welches zwischen dem Geschäftsführer und Kudelski S.A.
vereinbart worden ist.

      compensation for a post-contractual non-compete covenant for the
Restrictive Covenant agreed between the Managing Director and Kudelski S.A.


 

  (2)   Wenn und soweit die Zahlungen in einem Zeitraum nach Auslaufen des
Restrictive Covenant erfolgen, verstehen sie sich als Abfindungszahlungen.

  (2)   If and as far as the payments fall in a period after the end of the
Restrictive Covenant, they are understood as severance payments.


 
§ 3 Signing Bonus

  (1)   Der Geschäftsführer erhält zudem dafür, dass er am 22. Mai 2006 das
Restrictive Covenant unterzeichnet, von der Gesellschaft einen einmaligen Betrag
in Höhe von US $ 80.000,- brutto, zahlbar 5 Banktage nach rechtsgültiger
Unterzeichnung des Restrictive Covenant am 22. Mai 2006 durch den
Geschäftführer.

§ 3 Signing Bonus

  (1)   In addition, for the Managing Director signing the Restrictive Covenant
on 22 May 2006 he shall be paid by the Company a one time amount of US $80,000 —
gross, payable 5 bank days after due execution of the Restrictive Covenant on 22
May 2006 by the Managing Director.


 

  (2)   Der Bonus gilt als weitere nachvertragliche Wettbewerbsentschädigung.

  (2)   The bonus shall be considered as further compensation for the
post-contractual non-compete covenant.


 
§ 4 Freistellungsverpflichtung
Falls Kudelski S.A. Ansprüche gegen den Geschäftsführer geltend macht, die auf
einer behaupteten Verletzung des Restrictive Covenant beruhen und der
Geschäftsführer angibt, dass er das Restrictive Covenant nicht verletzt hat,
erklärt sich die Gesellschaft damit einverstanden und verpflichtet sich, dass
sie den Geschäftsführer freistellt von allen Kosten für Rechtsstreitigkeiten
(einschließlich Gerichts- und angemessene Rechtsanwaltskosten) sowie verbundenen
Kosten (einschließlich Reisekosten oder Übersetzungskosten), die der
Geschäftsführer vernünftigerweise aufwendet, um sich gegen die Ansprüche von
Kudelski S.A. zu verteidigen, unabhängig davon, ob solche Ansprüche gerichtlich
oder außergerichtlich geltend gemacht wurden. Innerhalb von 14 Tagen nach der
jeweiligen Zahlungsaufforderung durch den Geschäftsführer (welche die angefallen
Kosten belegt), wird die Gesellschaft die von der
§ 4 Indemnification
If Kudelski S.A. raises claims against the Managing Director based on an alleged
infringement of the Restrictive Covenant and the Managing Director states that
he has not infringed the Restrictive Covenant, the Company agrees to hold the
Managing Director harmless for and against all legal fees (including but not
limited to court fees and reasonable attorney fees) and associated costs
(including but not limited to travel costs or translator fees), which the
Managing Director reasonably incurs in his defense against such claims of
Kudelski S.A., irrespective of whether such claims have been raised in court or
out of court. Within 14 days after a respective request of the Managing Director
(evidencing the incurred costs), the Company will make the indemnification
payment at the Managing Director’s discretion to either the Managing Director or
any third party cost creditor (e.g. a court, Kudelski S.A. or attorneys). In
absence of an emergency case, the Managing Director will consult with the


 



--------------------------------------------------------------------------------



 



 -5-
Freistellungsverpflichtung erfassten Kosten nach Wahl des Geschäftsführers an
diesen selbst oder an einen Dritten erstatten (z. B. ein Gericht, Kudelski S.A.
oder Rechtsanwälte). Wenn es sich nicht um einen Notfall handelt, wird der
Geschäftsführer die Gesellschaft hinzuziehen und ernsthaft jeden Vorschlag der
Gesellschaft für eine geeignete Verteidigungsstrategie und Verteidigungsebene in
Erwägung ziehen, bevor er Verteidigungskosten anfallen lässt. Der
Geschäftsführer hat keinen Anspruch auf Freistellung und muss alle zu
Freistellungszwecken gezahlten Gelder an die Gesellschaft zurückzahlen, wenn der
Geschäftsführer das Restrictive Covenant tatsächlich verletzt hat. Dies wird
dann angenommen, wenn ein Gericht die begangene Verletzung rechtskräftig
feststellt. Das Gegenteil (=keine Verletzung) wird angenommen, wenn entweder in
einer rechtskräftigen Gerichtsentscheidung feststellt wird, dass der
Geschäftsführer keine Verletzung begangen hat oder, nachdem Kudelski S.A.
zunächst die Verletzung behauptet hat, keine Klage gegen den Geschäftsführer
erhebt oder eine Klage zurücknimmt bevor eine rechtskräftige
Gerichtsentscheidung getroffen wurde.
Company and seriously consider any of the Company’s proposals for an appropriate
defence strategy and defence level before he incurs any such defence costs. The
Managing Director is not entitled to the indemnification and must fully return
any indemnification received from or paid by the Company if the Managing
Director has actually infringed the Restrictive Covenant. This will be assumed
if a final court decision holds that he has committed the infringement. The
contrary (= no infringement) will be assumed either if a final court decision
holds that the Managing Director has not committed the infringement, or if after
first making the allegation of infringement Kudelski S.A. does not file a court
action against the Managing Director, or abandons a court action before a final
decision has been issued.

 
§ 5 Verschiedenes

(1)   Soweit nicht in dieser Vereinbarung abweichend geregelt, bleiben die
Bestimmungen des Geschäftsführeranstellungsvertrages unberührt. Die Bestimmungen
des Restrictive Covenant bleiben unberührt.

§ 5 Miscellaneous

(1)   Except as expressly stated herein, the provisions of the Managing Director
Employment Contract remain unaffected. The provisions of the Restrictive
Covenant remain unaffected.


(2)   Änderungen oder Ergänzungen dieses Vertrages einschließlich dieser
Bestimmung bedürfen zu ihrer Wirksamkeit der Schriftform. Sollte eine der
Bestimmungen dieses Vertrages ganz oder teilweise unwirksam sein oder werden, so
berührt dies die Wirksamkeit der übrigen Bestimmungen im Zweifel nicht. Die
Parteien werden die unwirksame Bestimmung durch eine wirksame Bestimmung
ersetzen, welche nach ihrem wirtschaftlichen Gehalt der unwirksamen so nahe wie
möglich kommt.

(2)   Amendments and additions of this Agreement including this clause must be
in writing to be effective. In case a provision of this Agreement should be or
become invalid, wholly or in part, this does not affect the remaining provisions
in case of doubt. Parties shall replace the invalid provision by a valid
provision which comes as close as possible to the invalid clause form an
economic point of view.


 



--------------------------------------------------------------------------------



 



 -6-



(2)   Dieser Vertrag wird in deutscher und englischer Fassung ausgefertigt. Bei
Abweichungen oder Widersprüchen zwischen den beiden Fassungen hat die deutsche
Fassung Vorrang.

(3)   This Agreement has been issued in both English and German. In case of
discrepancies or contradictions between the two versions the German version
shall prevail.


(4)   Dieser Vertrag unterliegt dem deutschen Recht.

(4)   This Agreement shall be subject to German law.


(5)   Erfüllungsort ist der Sitz der Gesellschaft.

(5)   Place of performance is the Seat of the Company.




[PLACE], Ismaning
den / the 22 May, 2006
SCM Microsystems GmbH
hier vertreten durch ihre Gesellschafterversammlung/
here represented by its Shareholder Meeting,
letztere vertreten durch / the latter represented by
[PLACE], Ismaning

den / the 22 May, 2006




/s/ Steven Hemphreys              
 
/s/ Robert Schneider               
Robert Schneider


 

 